Title: De Thulemeier to the American Commissioners, 3 May 1785
From: Thulemeier, Friederich Wilhelm, Baron von
To: American Commissioners



Messieurs
à la Haye le 3. Mai 1785.

Les ordres du Roi que je viens de recevoir, me mettent à même de Vous fournir, Messieurs, les éclaircissemens que Vous m’avez demandés par la lettre dont Vous m’avez honoré en date du 14. de Mars de l’année courrante. Sa Majesté veut bien agréer l’Article 19. tel qu’il a été minuté en dernier lieu: “que les vaisseaux armés de l’une des deux Nations pourront entrer avec les prises faites sur leurs ennemis dans les ports de l’autre, en ressortir librement, ou les y vendre.”
Elle se flatte que les Etats-Unis de l’Amérique apprécieront cette condescendance, et y reconnoîtront le desir de Sa Majesté de Leur donner des preuves de Son Amitié, d’autant plus qu’Elle ne fait point équiper des vaisseaux en course, et que Ses Sujets ne sont par conséquent pas dans le cas de faire des prises sur mer.

Le Roi se prête également à laisser subsister la clause ajoutée à l’Article 19, “que tout vaisseau qui aura fait des prises sur les Sujets de Sa Majesté Très Chrêtienne, ne sauroit trouver un asile dans les ports ou havres des Etats-Unis.”
Sa Majesté consent aussi que l’Article 4. du Traité soit minuté ainsi que Messieurs les Plénipotentiaires Américains me l’ont proposé par la lettre ci-dessus mentionnée, hormis qu’on rétablira les mots de Sujets et Citoyens qui se trouvoient dans le Contre-Projet, au lieu de personnes ou de tous et un chacun, et qu’on omettra le passage: “que le présent Article ne dérogera point aux loix de la Ville de Königsberg, qui défendent le commerce entre Etrangers dans l’enceinte de sa jurisdiction”; le droit d’étape de la Ville de Königsberg n’ayant été allégué que comme un exemple pour servir d’éclaircissement, et pour faire sentir la nécessité de la clause générale des Articles 2. et 3. “se soumettant néanmoins aux loix et usages y établis,” &ca.
Je me félicite de pouvoir regarder la négociation que j’ai eu l’avantage de traiter avec Vous, Messieurs, à peu près comme terminée. Les Etats-Unis de l’Amérique envisageront certainement l’empressement avec lequel le Roi a souscrit aux différentes altérations du Projet du Traité de Commerce, comme un nouveau motif de protéger et favoriser le négoce et les liaisons que les Sujets de Sa Majesté formeront avec les Citoyens de la République. Il ne me reste que de Vous proposer, Messieurs, s’il ne conviendroit point de faire mettre au net le Traité même, afin que muni de notre Signature, en conformité des pleinpouvoirs qui se trouvent entre nos mains, il puisse être échangé avec les formes usitées.
J’ai l’honneur d’être avec la considération la plus distinguée, Messieurs, Votre Très humble et Très obéissant Serviteur,

de Thulemeier

